STOKER, Judge.
This appeal involves the same issues and procedural history described in our opinion rendered this day in Freeman, et al v. Insurance Company of North America, 444 So.2d 793 (La.App. 3rd Cir.1974), our docket number 83-426. On May 23, 1983, the trial court signed a judgment in this case granting the motion for summary judgment filed by INA and dismissing the action as to INA. The judgment was similar to the April 18, 1983, consolidated judgment which dismissed the Emma Williams Freeman suit and others. Jimmy Roy Bushnell appealed in this matter from the dismissal of his suit in the judgment of June 23, 1983.
For the reasons given in the opinion in the Emma Williams Freeman suit mentioned above, the judgment of the trial court dated April 18, 1983, dismissing appellant Bushnell’s action is affirmed. The costs of this appeal are assessed to Bushnell.
AFFIRMED.